 

Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

August 16, 2020

 

ThinkEquity, a division of

Fordham Financial Management, Inc.

17 State Street, 22nd Floor

New York, NY 10004

 

Torreya Capital, LLC

555 Madison Avenue, Suite 1201

New York • NY 10022

 

Ladies and Gentlemen:

 

Introductory. This Placement Agency Agreement the (“Agreement”) sets forth the
terms upon which ThinkEquity, a division of Fordham Financial Management, Inc.,
and Torreya Capital, LLC (together, the “Placement Agents”) shall be engaged by
Oncosec Medical Incorporated, a Nevada corporation (the “Company”), to act as
the exclusive Placement Agents in connection with the offering (hereinafter
referred to as the “Offering”) of shares of the common stock, par value $.0001
per share (the “Shares”) of the Company, as more fully described below.
Capitalized terms used but not defined in this Agreement shall have the meaning
ascribed to them in the Securities Purchase Agreement (defined below).

 

1. Agreement to Act as Placement Agents; Closing; Placement Agent Compensation.

 

1.1 On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company and the Placement Agents, the Placement Agents are
appointed as the Company’s exclusive placement agents regarding the Offering. On
the basis of such representations and warranties and subject to such terms and
conditions, the Placement Agents hereby accept such appointment and agree to
perform the services hereunder diligently and in good faith and in a
professional and businesslike manner and to use their best efforts to assist the
Company in finding subscribers of the Shares and to complete the Offering. The
Placement Agents have no obligation to purchase any of the Shares. Unless sooner
terminated in accordance with this Agreement, the engagement of the Placement
Agents hereunder shall continue until the later of the termination of the
Offering by the Company or the Closing. The Offering will be made on a “best
efforts” basis. The Placement Agents may retain other brokers or dealers to act
as sub-placement agents on their behalf in connection with the Offering, with
any fees they may be entitled to being paid out of the fee paid to the Placement
Agents pursuant to Section 1.6.

 

1.2 The Shares are being sold to the Buyers and the Other Investors pursuant to
a Securities Purchase Agreement dated the date hereof (the “Securities Purchase
Agreement”) at the following initial public offering price: $3.25 per Common
Share (the “Public Offering Price”).

 

1.3 Payment of the purchase price equal to the Public Offering Price less the
Cash Fee (the “Purchase Price”) for, and delivery of, the Securities (the
“Closing”) shall be made at the offices of Loeb & Loeb LLP (“Placement Agent
Counsel”), 345 Park Avenue, New York, NY 10154, or at such other place as shall
be agreed upon by the Placement Agents and the Company, at 10:00 a.m. (New York
City time) on August 19, 2020, or such other time not later than ten Business
Days after such date as shall be agreed upon by the Placement Agents and the
Company (such time and date of payment and delivery being herein called “Closing
Date”). The term “Business Day” means any day other than a Saturday, a Sunday or
a legal holiday or a day on which banking institutions are authorized or
obligated by law to close in New York, New York.

 

 

 

 

1.4 On the Closing Date, (i) the Purchase Price will be released to the Company
either (a) by the Placement Agents on behalf of each Buyer or Other Investor for
the Shares to be issued and sold to such Buyer or Other Investor at the Closing,
by wire transfer of immediately available funds in accordance with the flow of
funds letter regarding the Closing, or (b) by the Buyer or Other Investor wiring
the Purchase Price to the Company by wire transfer to an account designated in
writing by the Company, and (ii) the Company shall (A) cause Nevada Agency and
Transfer Company (together with any subsequent transfer agent, the “Transfer
Agent”) through the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, to credit such aggregate number of Shares that each Buyer is
purchasing as is set forth opposite such Buyer’s name in column (2) of the
Schedule of Buyers and as identified by each Buyer in the Purchaser Signature
Page attached to the Securities Purchase Agreement or opposite such Other
Investor’s name as set forth in the flow of funds letter regarding the Closing
to either (a) the Placement Agents’ balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (b) directly to the account of each
Buyer or Other Investor, or its respective nominee(s), at the designated account
with DTC as provided on the Purchaser Signature Page or flow of funds letter (if
applicable). All actions taken at the Closing shall be deemed to have occurred
simultaneously on the Closing Date. Any Shares for which payment has not been
received by the Company, to the extent they have been delivered to the Placement
Agents or any such Buyer or Other Investor, shall be returned to the Company.

 

1.5 No Shares which the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or issued and sold by the
Company, until the appropriate corresponding number of Shares shall have been
delivered to the Buyers, Other Investors or the Placement Agents via DTC against
payment therefor. If the Company shall default in its obligations to deliver the
Shares to the Buyers or Other Investors or the Placement Agents on behalf of
such Buyers or Other Investors as per such instructions, the Company shall
indemnify and hold the Placement Agents harmless against any loss, claim, damage
or liability directly or indirectly arising from or as a result of such default
by the Company.

 

1.6 As compensation for services rendered, on the Closing Date, the Company
shall pay to the Placement Agents a cash fee (the “Cash Fee”) equal to 8% of the
aggregate purchase price paid by the Buyers and the Other Investors in respect
of the Shares purchased at the Closing, which shall be deducted from the
Purchase Price payable at Closing, provided, however, that the Company shall be
permitted to direct up to 1.5% of the aggregate purchase price paid by the
Buyers and the Other Investors in respect of the Shares purchased at the Closing
to be paid out of the Cash Fee to other broker dealers at its sole discretion.

 

1.7 The Company hereby acknowledges that (i) the Offering, including the
determination of the offering price of the Shares and any related discounts,
commissions and fees, shall be an arm’s-length commercial transaction between
the Company and the Buyers and the Other Investors, (ii) the Placement Agents
will be acting as independent contractors and will not be the agent or fiduciary
of the Company or its shareholders, creditors, employees, the Buyers, the Other
Investors or any other party, (iii) the Placement Agents shall not assume an
advisory or fiduciary responsibility in favor of the Company (irrespective of
whether the Placement Agents have advised or are currently advising the Company
on other matters) and the Placement Agents shall not have any obligation to the
Company with respect to the Offering, except as may be set forth expressly
herein, (iv) the Placement Agents and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company and (v) the Placement Agents will not provide any legal,
accounting, regulatory or tax advice with respect to the Offering, and the
Company shall consult its own legal, accounting, regulatory and tax advisors to
the extent it deems appropriate.

 

- 2 -

 

 

1.8 The Company is and will be solely responsible for the contents of any and
all written or oral communications provided to the Buyers and the Other
Investors regarding the Offering or the Shares; and the Company recognizes that
the Placement Agents, in acting pursuant to this Agreement, will be using
information provided by the Company and its agents and representatives and the
Placement Agents assume no responsibility for, and may rely, without independent
verification, on the accuracy and completeness of any such information.

 

1.9 The Company agrees that any information or advice rendered by the Placement
Agents or any of their respective representatives in connection with this
engagement is for the confidential use of the Board of Directors of the Company
(the “Board”) only and the Company will not, and will not permit any third party
to, disclose or otherwise refer to such advice or information, in any manner
without the Placement Agents’ prior written consent.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agents and each Other Investor as of the Applicable
Time (as defined below), as of the Closing Date as follows:

 

2.1 Filing of Registration Statement.

 

2.1.1 Pursuant to the Securities Act. The Company has filed with the U.S.
Securities and Exchange Commission (the “Commission”) a “shelf” registration
statement on Form S-3 (File No. 333-233447), including any related prospectus or
prospectuses, for the registration of the Shares under the Securities Act of
1933, as amended (the “Securities Act”), which registration statement was
prepared by the Company in all material respects in conformity with the
requirements of the Securities Act and the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”) and
contains and will contain all material statements that are required to be stated
therein in accordance with the Securities Act and the Securities Act
Regulations. Except as the context may otherwise require, such registration
statement on file with the Commission at any given time, including any
amendments thereto to such time, exhibits and schedules thereto at such time,
documents filed as a part thereof or incorporated pursuant to Item 12 of Form
S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein pursuant to Rule 430B
of the Securities Act Regulations (the “Rule 430B Information”) or otherwise
pursuant to the Securities Act Regulations at such time, is referred to herein
as the “Registration Statement.” The Registration Statement at the time it
originally became effective is referred to herein as the “Initial Registration
Statement.” If the Company files any registration statement pursuant to Rule
462(b) of the Securities Act Regulations, then after such filing, the term
“Registration Statement” shall include such registration statement filed
pursuant to Rule 462(b). The Registration Statement was declared effective by
the Commission on April 20, 2017 (the “Effective Date”).

 

The prospectus in the form in which it was filed with the Commission in
connection with the Initial Registration Statement is herein called the “Base
Prospectus.” Each preliminary prospectus supplement to the Base Prospectus
(including the Base Prospectus as so supplemented) that described the Shares and
the Offering and omitted the Rule 430B Information and that was used prior to
the filing of the final prospectus supplement referred to in the following
paragraph is herein called a “Preliminary Prospectus.”

 

Promptly after the execution and delivery of this Agreement, the Company will
prepare and file with the Commission a final prospectus supplement to the Base
Prospectus relating to the Shares and the Offering in accordance with the
provisions of Rule 430B and Rule 424(b) of the Securities Act Regulations. Such
final prospectus supplement (including the Base Prospectus as so supplemented),
in the form filed with the Commission pursuant to Rule 424(b) under the
Securities Act is herein called the “Prospectus.” Any reference herein to the
Base Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act as of the date of such prospectus.

 

- 3 -

 

 

“Applicable Time” means 8:00 p.m., Eastern time, on August 16, 2020.

 

“Disclosure Package” means any Issuer General Use Free Writing Prospectus issued
at or prior to the Applicable Time.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Securities Act Regulations (“Rule 433”), including
without limitation any “free writing prospectus” (as defined in Rule 405 of the
Securities Act Regulations) relating to the Shares that is (i) required to be
filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the Shares or
of the Offering that does not reflect the final terms, in each case in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433), as
evidenced by its being specified in Schedule 2-B hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

2.1.2 Pursuant to the Exchange Act. The Company has filed with the Commission a
Form 8-A (Accession No. 001-37405) providing for the registration pursuant to
Section 12(b) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of the shares of Common Stock. The registration of the shares
of Common Stock and related Form 8-A have become effective under the Exchange
Act on or prior to the date hereof. The Company has taken no action designed to,
or likely to have the effect of, terminating the registration of the shares of
Common Stock under the Exchange Act, nor has the Company received any
notification that the Commission is contemplating terminating such registration.

 

2.2 Stock Exchange Listing. The shares of Common Stock have been approved for
listing on The Nasdaq Capital Market (the “Exchange”), and the Company has taken
no action designed to, or likely to have the effect of, delisting the shares of
Common Stock from the Exchange, nor has the Company received any notification
that the Exchange is contemplating terminating such listing except as described
in the Registration Statement, the Disclosure Package and the Prospectus. The
Company has submitted the Listing of Additional Shares application with the
Exchange with respect to the Offering of the Shares.

 

2.3 No Stop Orders, etc. Neither the Commission nor, to the Company’s knowledge,
any state regulatory authority has issued any order preventing or suspending the
use of the Registration Statement, any Preliminary Prospectus or the Prospectus
or has instituted or, to the Company’s knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

 

- 4 -

 

 

2.4 Disclosures in Registration Statement.

 

2.4.1 Compliance with Securities Act and 10b-5 Representation.

 

(i) Each of the Registration Statement and any post-effective amendment thereto,
at the time it became effective (including each deemed effective date with
respect to the Placement Agents pursuant to Rule 430B or otherwise under the
Securities Act) complied and will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
conditions for use of Form S-3, set forth in the General Instructions thereto,
including, but not limited to, General Instruction I.B.6 and other conditions
related to the offer and sale of the Shares, have been satisfied. Each
Preliminary Prospectus and the Prospectus, at the time each was or will be filed
with the Commission, complied and will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. Each
Preliminary Prospectus delivered to the Placement Agents for use in connection
with this Offering and the Prospectus was or will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(ii) Neither the Registration Statement nor any amendment thereto, at its
effective time, as of the Applicable Time or at the Closing Date contained,
contains or will contain an untrue statement of a material fact or omitted,
omits or will omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(iii) The Disclosure Package, as of the Applicable Time, at the Closing Date,
did not, does not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and any Issuer Limited Use Free Writing Prospectus hereto does not conflict with
the information contained in the Registration Statement, any Preliminary
Prospectus or the Prospectus, and each such Issuer Limited Use Free Writing
Prospectus, as supplemented by and taken together with the Prospectus as of the
Applicable Time, did not include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(iv) Neither the Prospectus nor any amendment or supplement thereto (including
any prospectus wrapper), as of its issue date, at the time of any filing with
the Commission pursuant to Rule 424(b), at the Closing Date, included, includes
or will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to the
Placement Agents’ Information.

 

(v) The documents incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus, when they became effective or were filed
with the Commission, as the case may be, conformed in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and none of such
documents contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder, and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

- 5 -

 

 

2.4.2 Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained or incorporated by
reference therein and there are no agreements or other documents required by the
Securities Act and the Securities Act Regulations to be described in the
Registration Statement, the Disclosure Package and the Prospectus or to be filed
with the Commission as exhibits to the Registration Statement or to be
incorporated by reference in the Registration Statement, the Disclosure Package
or the Prospectus, that have not been so described or filed or incorporated by
reference. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which it is or may be bound or
affected and (i) that is referred to or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, or (ii) is
material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the best of the Company’s knowledge,
any other party is in default thereunder and, to the best of the Company’s
knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the Company’s
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

2.4.3 Prior Securities Transactions. No securities of the Company have been sold
by the Company or by or on behalf of, or for the benefit of, any person or
persons controlling, controlled by or under common control with the Company,
except as disclosed in the Registration Statement, the Disclosure Package and
the Preliminary Prospectus.

 

2.4.4 Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company’s business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus which are not so disclosed.

 

2.4.5 No Other Distribution of Offering Materials. The Company has not, directly
or indirectly, distributed and will not distribute any offering material in
connection with the Offering other than any Preliminary Prospectus, the
Disclosure Package, the Prospectus and other materials, if any, permitted under
the Securities Act and consistent with Section 3.2 below.

 

2.5 Changes After Dates in Registration Statement.

 

2.5.1 No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus: (i) there has been no material adverse change in the financial
position or results of operations of the Company, nor any change or development
that, singularly or in the aggregate, would have or reasonably be expected to
result in a material adverse change or a prospective material adverse change, in
or affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company (a “Material Adverse Change”); (ii)
there have been no material transactions entered into by the Company, other than
as contemplated pursuant to this Agreement; and (iii) no officer or director of
the Company has resigned from any position with the Company except as disclosed
therein.

 

- 6 -

 

 

2.5.2 Recent Securities Transactions, etc. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Disclosure
Package and the Prospectus, and except as may otherwise be indicated or
contemplated herein or disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not: (i) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money;
or (ii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock.

 

2.6 Disclosures in Commission Filings. Since January 1, 2018, (i) none of the
Company’s filings with the Commission contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (ii) the Company has made all filings with the
Commission required under the Exchange Act and the rules and regulations of the
Commission promulgated thereunder (the “Exchange Act Regulations”).

 

2.7 Independent Accountants. To the knowledge of the Company, Mayer Hoffman
McCann P.C. (the “Auditors”), whose respective reports are filed with the
Commission and included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, is each an independent
registered public accounting firm as required by the Securities Act and the
Securities Act Regulations and the Public Company Accounting Oversight Board.
The Auditors have not, during the periods covered by the financial statements
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act.

 

2.8 Financial Statements, etc. The financial statements, including the notes
thereto and supporting schedules included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, fairly
present the financial position and the results of operations of the Company at
the dates and for the periods to which they apply; and such financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”), consistently applied throughout the periods involved
(provided that unaudited interim financial statements are subject to year-end
audit adjustments that are not expected to be material in the aggregate and do
not contain all footnotes required by GAAP); and the supporting schedules
included or incorporated by reference in the Registration Statement present
fairly the information required to be stated therein. No other historical or pro
forma financial statements or supporting schedules are required to be included
in the Registration Statement, the Disclosure Package or the Prospectus by the
Securities Act or the Securities Act Regulations. The pro forma financial
statements and the related notes, if any, included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus have
been properly compiled and prepared in accordance with the applicable
requirements of the Securities Act, the Securities Act Regulations, the Exchange
Act or the Exchange Act Regulations and present fairly the information shown
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. All disclosures contained in the
Registration Statement, the Disclosure Package or the Prospectus, or
incorporated or deemed incorporated by reference therein, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission), if any, comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement, the Disclosure Package and the Prospectus discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, (a) neither the Company nor any of its direct and indirect
subsidiaries, including each entity disclosed or described in the Registration
Statement, the Disclosure Package and the Prospectus as being a subsidiary of
the Company (each, a “Subsidiary” and, collectively, the “Subsidiaries”), has
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions other than in the ordinary course of
business, (b) the Company has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, (c) there has not
been any change in the capital stock of the Company or any of its Subsidiaries,
or, other than in the course of business or any grants under any stock
compensation plan, and (d) there has not been any Material Adverse Change in the
Company’s long-term or short-term debt.

 

- 7 -

 

 

2.9 Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Applicable Time and on the
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

 

2.10 Valid Issuance of Securities, etc.

 

2.10.1 Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission or similar rights with respect
thereto or put rights, and are not subject to personal liability by reason of
being such holders; and none of such securities were issued in violation of the
preemptive rights, rights of first refusal or rights of participation of any
holders of any security of the Company or similar contractual rights granted by
the Company. The authorized shares of Common Stock conform in all material
respects to all statements relating thereto contained in the Registration
Statement, the Disclosure Package and the Prospectus. The offers and sales of
the outstanding shares of Common Stock were at all relevant times either
registered under the Securities Act and the applicable state securities or “blue
sky” laws or, based in part on the representations and warranties of the
purchasers of such Shares, exempt from such registration requirements.

 

2.10.2 Securities Sold Pursuant to this Agreement. The Shares have been duly
authorized for issuance and sale and, when issued and paid for, will be validly
issued, fully paid and non-assessable; the holders thereof are not and will not
be subject to personal liability by reason of being such holders; the Shares are
not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of the Shares has been duly and validly taken. The Shares conform in
all material respects to all statements with respect thereto contained in the
Registration Statement, the Disclosure Package and the Prospectus.

 

2.11 Registration Rights of Third Parties. As of the Applicable time and
immediately prior to the Closing, no holders of any securities of the Company or
any rights exercisable for or convertible or exchangeable into securities of the
Company have the right to require the Company to register any such securities of
the Company under the Securities Act or to include any such securities in a
registration statement to be filed by the Company other than as described in the
Registration Statement, the Disclosure Package and the Prospectus.

 

- 8 -

 

 

2.12 Validity and Binding Effect of Agreements. Each of this Agreement and the
Securities Purchase Agreement has been duly and validly authorized by the
Company, and, when executed and delivered, will constitute, the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except: (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

 

2.13 No Conflicts, etc. The execution, delivery and performance by the Company
of this Agreement and all ancillary documents, the consummation by the Company
of the transactions herein and therein contemplated and the compliance by the
Company with the terms hereof and thereof do not and will not, with or without
the giving of notice or the lapse of time or both: (i) result in a material
breach of, or conflict with any of the terms and provisions of, or constitute a
material default under, or result in the creation, modification, termination or
imposition of any lien, charge, mortgage, pledge, security interest, claim,
equity, trust or other encumbrance, preferential arrangement, defect or
restriction of any kind whatsoever or encumbrance upon any property or assets of
the Company pursuant to the terms of any indenture, mortgage, deed of trust,
note, lease, loan agreement or any other agreement or instrument, franchise,
license or permit to which the Company is a party or as to which any property of
the Company is a party; (ii) result in any violation of the provisions of the
Company’s Articles of Incorporation (as the same may be amended or restated from
time to time, the “Charter”) or the by-laws of the Company (as the same may be
amended or restated from time to time, the “Bylaws”); or (iii) violate any
existing applicable law, rule, regulation, judgment, order or decree of any
Governmental Entity as of the date hereof (including, without limitation, those
promulgated by the Food and Drug Administration of the U.S. Department of Health
and Human Services (the “FDA”) or by any foreign, federal, state or local
regulatory authority performing functions similar to those performed by the
FDA).

 

2.14 No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not in violation of any term or provision
of its Charter or by-laws, or in violation of any franchise, license, permit,
applicable law, rule, regulation, judgment or decree of any Governmental Entity.

 

2.15 Corporate Power; Licenses; Consents.

 

2.15.1 Conduct of Business. The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business purpose as
described in the Registration Statement, the Disclosure Package and the
Prospectus.

 

2.15.2 Transactions Contemplated Herein. The Company has all corporate power and
authority to enter into this Agreement and to carry out the provisions and
conditions hereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained. No consent, authorization
or order of, and no filing with, any court, government agency or other body is
required for the valid issuance, sale and delivery of the Shares and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated by the Registration Statement, the Disclosure Package and
the Prospectus, except with respect to applicable federal and state securities
laws and the rules and regulations of the Exchange and the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 

- 9 -

 

 

2.16 D&O Questionnaires. To the Company’s knowledge, all information contained
in the questionnaires (the “Questionnaires”) completed by each of the Company’s
directors and officers immediately prior to the Offering (the “Insiders”), as
supplemented by all information concerning the Company’s directors, officers and
principal shareholders as described in the Registration Statement, the
Disclosure Package and the Prospectus, as well as in the Lock-Up Agreement (as
defined in Section 2.27 below) provided to the Placement Agents, is true and
correct in all material respects and the Company has not become aware of any
information which would cause the information disclosed in the Questionnaires to
become materially inaccurate and incorrect.

 

2.17 Litigation; Governmental Proceedings. There is no action, suit, proceeding,
inquiry, arbitration, investigation, litigation or governmental proceeding
pending or, to the Company’s knowledge, threatened against, or involving the
Company or, to the Company’s knowledge, any executive officer or director which
has not been disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, or in connection with the Company’s listing application for the
listing of the Shares on the Exchange, and which is required to be disclosed in
the Company’s filings with the SEC.

 

2.18 Good Standing. The Company has been duly incorporated and is validly
existing as a corporation and is in good standing under the laws of the State of
Nevada as of the date hereof, and is duly qualified to do business and is in
good standing in each other jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to be so qualified or in good standing, singularly or in the
aggregate, would not have or reasonably be expected to result in a Material
Adverse Change.

 

2.19 Insurance. The Company carries or is entitled to the benefits of insurance,
with reputable insurers, in such amounts and covering such risks which the
Company believes are adequate, including, but not limited to, directors and
officers insurance coverage at least equal to $5,000,000, and all such insurance
is in full force and effect. The Company has no reason to believe that it will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

 

2.20 Transactions Affecting Disclosure to FINRA.

 

2.20.1 Finder’s Fees. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder’s, consulting or origination fee by the Company or any Insider with
respect to the sale of the Shares hereunder or any other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
of its shareholders that may affect the Placement Agents’ compensation, as
determined by FINRA.

 

2.20.2 Payments Within Twelve Months. Except for payments made to the Placement
Agents and except as described in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not made any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii) any FINRA member; or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member, within the twelve months prior to the date of this Agreement, other than
the payment to the Placement Agents as provided hereunder in connection with the
Offering.

 

2.20.3 Use of Proceeds. None of the net proceeds of the Offering will be paid by
the Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

 

- 10 -

 

 

2.20.4 FINRA Affiliation. There is no (i) officer or director of the Company,
(ii) beneficial owner of 5% or more of any class of the Company’s securities or
(iii) beneficial owner of the Company’s unregistered equity securities which
were acquired during the 180-day period immediately preceding the filing of the
Registration Statement that is an affiliate or associated person of a FINRA
member participating in the Offering (as determined in accordance with the rules
and regulations of FINRA). Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company (i) does not have any
material lending or other relationship with any bank or lending affiliate of the
Placement Agents and (ii) does not intend to use any of the proceeds from the
sale of the Shares to repay any outstanding debt owed to any affiliate of the
Placement Agents.

 

2.20.5 Information. All information provided by the Company to Placement Agent
Counsel specifically for use by Placement Agent Counsel in connection with its
Public Offering System filings (and related disclosure) with FINRA is true,
correct and complete in all material respects.

 

2.21 Foreign Corrupt Practices Act. None of the Company and its Subsidiaries or,
to the Company’s knowledge, any director, officer, agent, employee or affiliate
of the Company and its Subsidiaries or any other person acting on behalf of the
Company and its Subsidiaries, has, directly or indirectly, given or agreed to
give any money, gift or similar benefit (other than legal price concessions to
customers in the ordinary course of business) to any customer, supplier,
employee or agent of a customer or supplier, or official or employee of any
governmental agency or instrumentality of any government (domestic or foreign)
or any political party or candidate for office (domestic or foreign) or other
person who was, is, or may be in a position to help or hinder the business of
the Company (or assist it in connection with any actual or proposed transaction)
that (i) might subject the Company to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, (ii) if not given in the
past, might have had a Material Adverse Change; (iii) if not continued in the
future, might adversely affect the assets, business, operations or prospects of
the Company. The Company has taken reasonable steps to ensure that its
accounting controls and procedures are sufficient to cause the Company to comply
in all material respects with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
employee; (iv) violated or is in violation of any provision of the FCPA or any
applicable non-U.S. anti-bribery statute or regulation; (v) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; or (vi)
received notice of any investigation, proceeding or inquiry by any Governmental
Entity regarding any of the matters in clauses (i)-(v) above; and the Company
and, to the knowledge of the Company, the Company’s affiliates have conducted
their respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

2.22 Compliance with OFAC. None of the Company and its Subsidiaries or, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company and its Subsidiaries or any other person acting on behalf of the Company
and its Subsidiaries, is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), and the Company will not, directly or indirectly, use the proceeds of
the Offering hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

2.23 Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, Disclosure Package or
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

- 11 -

 

 

2.24 Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Entity involving the
Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.

 

2.25 Regulatory. (a) All preclinical studies and clinical trials conducted by or
on behalf of the Company that are material to the Company and its Subsidiaries,
taken as a whole, are or have been adequately described in the Registration
Statement, the Disclosure Package and the Prospectus in all material respects.
The preclinical studies and clinical trials conducted by or on behalf of the
Company and its Subsidiaries that are described in the Registration Statement,
the Disclosure Package and the Prospectus or the results of which are referred
to in the Registration Statement, the Disclosure Package and the Prospectus were
and, if still ongoing, are being conducted in material compliance with all laws
and regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to preclinical studies
and clinical trials from which data will be submitted to support marketing
approval. The descriptions in the Registration Statement, the Disclosure Package
and the Prospectus of the results of such studies are accurate and complete in
all material respects and fairly present the data derived from such studies, and
the Company has no knowledge of, or reason to believe that, any large
well-controlled clinical study the aggregate results of which are inconsistent
with or otherwise call into question the results of any clinical study conducted
by or on behalf of the Company that are described in the Registration Statement,
the Disclosure Package and the Prospectus or the results of which are referred
to in the Registration Statement, the Disclosure Package and the Prospectus.
Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has not received any written notices or statements
from the FDA, the European Medicines Agency (“EMA”) or any other governmental
agency or authority imposing, requiring, requesting or suggesting a clinical
hold, termination, suspension or material modification for or of any preclinical
studies and clinical trials that are described in the Registration Statement,
the Disclosure Package and the Prospectus or the results of which are referred
to in the Registration Statement, the Disclosure Package and the Prospectus.
Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has not received any written notices or statements
from the FDA, the EMA or any other governmental agency, and otherwise has no
knowledge of, or reason to believe that, (i) any investigational new drug
application for any potential product of the Company is or has been rejected or
placed on clinical hold; and (ii) any license, approval, permit or authorization
to conduct any clinical trial of any potential product of the Company has been,
will be or may be suspended, revoked, modified or limited. Neither the Company
nor any of its subsidiaries has failed to file with the FDA or any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA, any filing, declaration,
listing, registration, report or submission that is required to be so filed. All
such filings were in material compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority
(including, without limitation, the FDA or any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) with respect to any such filings, declarations, listings,
registrations, reports or submissions. To the knowledge of the Company, there
are no facts that would be reasonably likely to result in any warning, untitled
or notice of violation letter or Form FDA-483 from the FDA. The Company is not
aware of any studies, tests or trials the results of which the Company believes
reasonably call into question (i) the study, test or trial results of any of its
products, (ii) the efficacy or safety of any of its products or (iii) any of the
Company’s filings with any Governmental Entity.

 

- 12 -

 

 

(b) Regulatory Filings and Permits. The Company and its Subsidiaries have such
permits, licenses, clearances, registrations, exemptions, patents, franchises,
certificates of need and other approvals, consents and other authorizations
(“Permits”) issued by the appropriate domestic or foreign regional, federal,
state, or local regulatory agencies or bodies necessary to conduct the business
of the Company, including, without limitation, any Investigational New Drug
Application (an “IND”), Biologics License Application (“BLA”) and/or New Drug
Application (an “NDA”), as required by FDA, the Drug Enforcement Administration
(the “DEA”), or any other Permits issued by domestic or foreign regional,
federal, state, or local agencies or bodies engaged in the regulation of
pharmaceuticals such as those being developed by the Company and its
Subsidiaries (collectively, the “Regulatory Permits”), except for any of the
foregoing that would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change; the Company is in compliance in
all material respects with the requirements of the Regulatory Permits, and all
of such Regulatory Permits are valid and in full force and effect; the Company
has not received any notice of proceedings relating to the revocation,
termination, modification or impairment of rights of any of the Regulatory
Permits that, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Change; the Company has not failed to submit to the FDA any
IND, BLA or NDA necessary to conduct the business of the Company, any such
filings that were required to be made were in material compliance with
applicable laws when filed, and no material deficiencies have been asserted by
the FDA with respect to any such filings or submissions that were made.

 

(c) Compliance with Health Care Laws. Each of the Company and its Subsidiaries
is, and at all times has been, in compliance in all material respects with all
applicable Health Care Laws, and has not engaged in activities which are, as
applicable, cause for false claims liability, civil penalties, or mandatory or
permissive exclusion from Medicare, Medicaid, or any other state or federal
health care program. For purposes of this Agreement, “Health Care Laws” means:
(i) the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.), the
Public Health Service Act (42 U.S.C. §§ 201 et seq.), and the regulations
promulgated thereunder; (ii) all applicable federal, state, local and all
applicable foreign health care related fraud and abuse laws, including, without
limitation, the U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the
U.S. Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), the U.S. Civil False
Claims Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Law (42
U.S.C. § 1320a-7b(a)), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalties
law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), and the regulations promulgated pursuant to such statutes; (iii) Medicare
(Title XVIII of the Social Security Act); (iv) Medicaid (Title XIX of the Social
Security Act); (v) the Controlled Substances Act (21 U.S.C. §§ 801 et seq.) and
the regulations promulgated thereunder; and (vi) any and all other applicable
health care laws and regulations. Neither the Company nor, to the knowledge of
the Company, any subsidiary has received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any court or arbitrator or governmental or regulatory authority or third
party alleging that any product operation or activity is in material violation
of any Health Care Laws, and, to the Company’s knowledge, no such claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action is threatened. Neither the Company nor, to the knowledge of the Company,
any subsidiary is a party to or has any ongoing reporting obligations pursuant
to any corporate integrity agreements, deferred prosecution agreements,
monitoring agreements, consent decrees, settlement orders, plans of correction
or similar agreements with or imposed by any governmental or regulatory
authority. Additionally, neither the Company, its Subsidiaries nor any of its
respective employees, officers or directors has been excluded, suspended or
debarred from participation in any U.S. federal health care program or human
clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

 

- 13 -

 

 

2.26 Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to you or to Placement Agent Counsel shall
be deemed a representation and warranty by the Company to the Placement Agents
as to the matters covered thereby.

 

2.27 Lock-Up Agreements. Schedule 1 hereto contains a complete and accurate list
of the Company’s officers and directors (collectively, the “Lock-Up Parties”).
The Company has caused each of the Lock-Up Parties to deliver to the Placement
Agents an executed Lock-Up Agreement, in the form attached hereto as Exhibit A
(the “Lock-Up Agreement”), prior to the execution of this Agreement.

 

2.28 Subsidiaries. All direct and indirect Subsidiaries of the Company are duly
organized and in good standing under the laws of the place of organization or
incorporation, and each Subsidiary is in good standing in each jurisdiction in
which its ownership or lease of property or the conduct of business requires
such qualification, except where the failure to qualify would not have a
Material Adverse Change. The Company’s ownership and control of each Subsidiary
is as described in the Registration Statement, the Disclosure Package and the
Prospectus.

 

2.29 Related Party Transactions.

 

2.29.1 Business Relationships. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

2.29.2 No Relationships with Customers and Suppliers. No relationship, direct or
indirect, exists between or among the Company on the one hand, and the
directors, officers, 5% or greater stockholders, customers or suppliers of the
Company or any of the Company’s affiliates on the other hand, which is required
to be described in the Disclosure Package and the Prospectus or a document
incorporated by reference therein and which is not so described.

 

2.29.3 No Unconsolidated Entities. There are no transactions, arrangements or
other relationships between and/or among the Company, any of its affiliates (as
such term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structure finance, special purpose or
limited purpose entity that could reasonably be expected to materially affect
the Company’s liquidity or the availability of or requirements for its capital
resources required to be described in the Disclosure Package and the Prospectus
or a document incorporated by reference therein which have not been described as
required.

 

2.29.4 No Loans or Advances to Affiliates. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company, any other affiliates of the
Company or any of their respective family members, except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus.

 

2.30 Board of Directors. The Board is comprised of the persons disclosed in the
Registration Statement, the Disclosure Package and the Prospectus. The
qualifications of the persons serving as Board members and the overall
composition of the Board comply with the Exchange Act, the Exchange Act
Regulations, the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder
(the “Sarbanes-Oxley Act”) applicable to the Company and the listing rules of
the Exchange. At least one member of the Audit Committee of the Board qualifies
as an “audit committee financial expert,” as such term is defined under
Regulation S-K and the listing rules of the Exchange. In addition, at least a
majority of the persons serving on the Board qualify as “independent,” as
defined under the listing rules of the Exchange.

 

- 14 -

 

 

2.31 Sarbanes-Oxley Compliance.

 

2.31.1 Disclosure Controls. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company has developed and
currently maintains disclosure controls and procedures that will comply with
Rule 13a-15 or 15d-15 under the Exchange Act Regulations, and such controls and
procedures are effective to ensure that all material information concerning the
Company will be made known on a timely basis to the individuals responsible for
the preparation of the Company’s Exchange Act filings and other public
disclosure documents.

 

2.31.2 Compliance. The Company is, or at the Applicable Time and on the Closing
Date will be, in material compliance with the provisions of the Sarbanes-Oxley
Act applicable to it, and has implemented or will implement such programs and
taken reasonable steps to ensure the Company’s future compliance (not later than
the relevant statutory and regulatory deadlines therefor) with all of the
material provisions of the Sarbanes-Oxley Act.

 

2.32 Accounting Controls. The Company and its Subsidiaries maintain systems of
“internal control over financial reporting” (as defined under Rules 13a-15 and
15d-15 under the Exchange Act Regulations) that comply with the requirements of
the Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company is not aware of any material weaknesses in its
internal controls. The Company’s auditors and the Audit Committee of the Board
of the Company have been advised of: (i) all significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are known to the Company’s management and that have
adversely affected or are reasonably likely to adversely affect the Company’
ability to record, process, summarize and report financial information; and (ii)
any fraud known to the Company’s management, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. Since the date of the
latest audited financial statements included in the Disclosure Package, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

2.33 No Investment Company Status. The Company is not and, after giving effect
to the Offering and the application of the proceeds thereof as described in the
Registration Statement, the Disclosure Package and the Prospectus, will not be,
required to register as an “investment company,” as defined in the Investment
Company Act of 1940, as amended.

 

2.34 No Labor Disputes. No labor dispute which is reasonably expected to result
in a Material Adverse Change with the employees of the Company or any of its
Subsidiaries exists or, to the knowledge of the Company, is imminent.

 

- 15 -

 

 

2.35 Intellectual Property Rights. The Company and each of its Subsidiaries owns
or possesses or has valid rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets and similar
rights (“Intellectual Property Rights”) necessary for the conduct of the
business of the Company and its Subsidiaries as currently carried on and as
described in the Registration Statement, the Disclosure Package and the
Prospectus. To the knowledge of the Company, no action or use by the Company or
any of its Subsidiaries necessary for the conduct of its business as currently
carried on and as described in the Registration Statement and the Prospectus
will involve or give rise to any infringement of, or license or similar fees
(other than license or similar fees described or contemplated in the
Registration Statement, the Disclosure Package and the Prospectus) for, any
Intellectual Property Rights of others. Neither the Company nor any of its
Subsidiaries has received any notice alleging any such infringement of, license
or similar fees for, or conflict with, any asserted Intellectual Property Rights
of others. Except as would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Change, (i) to the knowledge of the
Company, there is no infringement, misappropriation or violation by third
parties of any of the Intellectual Property Rights owned by the Company; (ii)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the rights of the Company in or
to any such Intellectual Property Rights, and the Company is unaware of any
facts which would form a reasonable basis for any such claim, that would,
individually or in the aggregate, together with any other claims in this Section
2.35, reasonably be expected to result in a Material Adverse Change; (iii) the
Intellectual Property Rights owned by the Company and, to the knowledge of the
Company, the Intellectual Property Rights licensed to the Company have not been
adjudged by a court of competent jurisdiction invalid or unenforceable, in whole
or in part, and there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property Rights, and the Company is unaware of any facts
which would form a reasonable basis for any such claim that would, individually
or in the aggregate, together with any other claims in this Section 2.35,
reasonably be expected to result in a Material Adverse Change; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company infringes, misappropriates or otherwise
violates any Intellectual Property Rights or other proprietary rights of others,
the Company has not received any written notice of such claim and the Company is
unaware of any other facts which would form a reasonable basis for any such
claim that would, individually or in the aggregate, together with any other
claims in this Section 2.35, reasonably be expected to result in a Material
Adverse Change; and (v) to the Company’s knowledge, no employee of the Company
is in or has ever been in violation in any material respect of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company,
or actions undertaken by the employee while employed with the Company and could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change. To the Company’s knowledge, all material technical
information developed by and belonging to the Company which has not been
disclosed in a filed patent application has been kept confidential. The Company
is not a party to or bound by any options, licenses or agreements with respect
to the Intellectual Property Rights of any other person or entity that are
required to be set forth in the Registration Statement, the Disclosure Package
and the Prospectus and are not described therein. The Registration Statement,
the Disclosure Package and the Prospectus contain in all material respects the
same description of the matters set forth in the preceding sentence. None of the
technology employed by the Company has been obtained or is being used by the
Company in violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, any of its officers, directors or employees, or
otherwise in violation of the rights of any persons.

 

- 16 -

 

 

All licenses for the use of the Intellectual Property described in the
Registration Statement, the Disclosure Package and the Prospectus are in full
force and effect in all material respects and are enforceable by the Company
and, to the Company’s knowledge, the other parties thereto, in accordance with
their terms, except (x) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought. None of such
agreements or instruments has been assigned by the Company, and the Company has
not, and to the Company’s knowledge, no other party is in default thereunder and
no event has occurred that, with the lapse of time or the giving of notice, or
both, would constitute a default thereunder.

 

2.36 Clinical Studies. All preclinical and clinical studies conducted by or on
behalf of the Company Parties that are material to an understanding of the
Company’s business and an investment in the Company Parties, are or have been
adequately described in the Registration Statement, the Disclosure Package and
the Prospectus in all material respects. To the Company’s knowledge, after
reasonable inquiry, the clinical and preclinical studies conducted by or on
behalf of the Company Parties that are described in the Registration Statement,
the Pricing Package and Prospectus or the results of which are referred to in
the Registration Statement, the Disclosure Package and the Prospectus were and,
if still ongoing, are being conducted in material compliance with all laws and
regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to preclinical and
clinical studies from which data will be submitted to support marketing
approval. The descriptions in the Registration Statement, the Disclosure Package
and the Prospectus of the results of such studies are accurate and complete in
all material respects and fairly present the data derived from such studies, and
Company has no knowledge of any large well-controlled clinical study the
aggregate results of which are inconsistent with or otherwise call into question
the results of any clinical study conducted by or on behalf of the Company that
are described in the Registration Statement, the Disclosure Package and the
Prospectus. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not received any written notices or
statements from the FDA, the European Medicines Agency (“EMA”) or any other
Governmental Entity imposing, requiring, requesting or suggesting a clinical
hold, termination, suspension or material modification for or of any clinical or
preclinical studies that are described in the Registration Statement, the
Disclosure Package and the Prospectus or the results of which are referred to in
the Registration Statement, the Disclosure Package and the Prospectus, the
Company Parties have not received any written notices or statements from the
FDA, the EMA or any other Governmental Entity, and otherwise has no knowledge or
reason to believe, that (i) any investigational new drug application for
potential product of the Company is or has been rejected or determined to be
non-approvable or conditionally approvable; and (ii) any license, approval,
permit or authorization to conduct any clinical trial of any potential product
of the Company has been, will be or may be suspended, revoked, modified or
limited.

 

2.37 Taxes. Each of the Company and its Subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing thereof. Each
of the Company and its Subsidiaries has paid all taxes (as hereinafter defined)
shown as due on such returns that were filed and has paid all taxes imposed on
or assessed against the Company or such respective Subsidiary. The provisions
for taxes payable, if any, shown on the financial statements filed with or as
part of the Registration Statement are sufficient for all accrued and unpaid
taxes, whether or not disputed, and for all periods to and including the dates
of such consolidated financial statements. Except as disclosed in writing to the
Placement Agents, (i) no issues have been raised (and are currently pending) by
any taxing authority in connection with any of the returns or taxes asserted as
due from the Company or its Subsidiaries, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company or its Subsidiaries. The term “taxes” means all
federal, state, local, foreign and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatever, together with any
interest and any penalties, additions to tax or additional amounts with respect
thereto. The term “returns” means all returns, declarations, reports, statements
and other documents required to be filed in respect to taxes.

 

- 17 -

 

 

2.38 ERISA Compliance. The Company and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company or its “ERISA Affiliates” (as defined
below) are in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company, any member of any group of organizations
described in Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company is a member. No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company or any of its
ERISA Affiliates. No “employee benefit plan” established or maintained by the
Company or any of its ERISA Affiliates, if such “employee benefit plan” were
terminated, would have any “amount of unfunded benefit liabilities” (as defined
under ERISA). Neither the Company nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company or any of its ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and, to the knowledge of the Company, nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.

 

2.39 Compliance with Laws. The Company: (i) is and at all times has been in
compliance with all statutes, rules, or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export
storage or disposal of any product manufactured or distributed by the Company
(“Applicable Laws”), except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change; (ii) has not received
any FDA Form 483, notice of adverse finding, warning letter, untitled letter or
other correspondence or written notice from the FDA or any other governmental
authority alleging or asserting noncompliance with any Applicable Laws or any
licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”); (iii) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and are not in material
violation of any term of any such Authorizations; (iv) has not received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
governmental authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (v) has not received
written notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action; (vi)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (vii) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post-sale warning,
“dear doctor” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

 

- 18 -

 

 

2.40 Environmental Laws. The Company and its Subsidiaries are in compliance with
all foreign, federal, state and local rules, laws and regulations relating to
the use, treatment, storage and disposal of hazardous or toxic substances or
waste and protection of health and safety or the environment which are
applicable to their businesses (“Environmental Laws”), except where the failure
to comply would not, singularly or in the aggregate, result in a Material
Adverse Change. There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its Subsidiaries (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company or any of its Subsidiaries is or
may otherwise be liable) upon any of the property now or previously owned or
leased by the Company or any of its Subsidiaries, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability; and there has been no disposal, discharge, emission
or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge. In the ordinary
course of business, the Company and its Subsidiaries conduct periodic reviews of
the effect of Environmental Laws on their business and assets, in the course of
which they identify and evaluate associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or governmental
permits issued thereunder, any related constraints on operating activities and
any potential liabilities to third parties). On the basis of such reviews, the
Company and its Subsidiaries have reasonably concluded that such associated
costs and liabilities would not have, singularly or in the aggregate, a Material
Adverse Change.

 

2.41 Real Property. Except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus, the Company and each of its Subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real or personal property which are material to
the business of the Company and its Subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances, security interests, claims and
defects that do not, singly or in the aggregate, materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company or any of its Subsidiaries; and all of the leases
and subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Registration Statement, the
Disclosure Package and the Prospectus, are in full force and effect, and neither
the Company nor any Subsidiary has received any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

2.42 Contracts Affecting Capital. There are no transactions, arrangements or
other relationships between and/or among the Company, any of its affiliates (as
such term is defined in Rule 405 of the Securities Act Regulations) and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity that could reasonably be expected to
materially affect the Company’s or any of its Subsidiaries’ liquidity or the
availability of or requirements for their capital resources required to be
described or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus which have not been described or
incorporated by reference as required.

 

2.43 Ineligible Issuer. At the time of filing the Registration Statement and any
post-effective amendment thereto, at the time of effectiveness of the
Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Shares and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

 

- 19 -

 

 

2.44 Industry Data. The statistical and market-related data included in each of
the Registration Statement, the Disclosure Package and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

2.45 Margin Securities. The Company owns no “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of Offering will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

2.46 Exchange Act Reports. The Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the
Exchange Act during the preceding 12 months (except to the extent that Section
15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g) of the
Exchange Act, which shall be governed by the next clause of this sentence); and
the Company has filed in a timely manner all reports required to be filed
pursuant to Sections 13(d) and 13(g) of the Exchange Act since January 1, 2016,
except where the failure to timely file could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Change.

 

2.47 Minute Books. The minute books of the Company have been made available to
the Placement Agents and counsel for the Placement Agents, and such books (i)
contain a complete summary of all meetings and actions of the Board (including
each Board committee) and stockholders of the Company (or analogous governing
bodies and interest holders, as applicable), and each of its Subsidiaries since
the time of its respective incorporation or organization through the date of the
latest meeting and action, except those meetings protected by attorney client
privilege, and (ii) accurately in all material respects reflect all transactions
referred to in such minutes. There are no material transactions, agreements,
dispositions or other actions of the Company that are not properly approved
and/or accurately and fairly recorded in the minute books of the Company, as
applicable, except as would not be expected to have a Material Adverse Change.

 

2.48 Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

2.49 No Stabilization. Neither the Company nor, to its knowledge, any of its
employees, directors or stockholders (without the consent of the Placement
Agents) has taken or shall take, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result
in, under Regulation M of the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

2.50 Confidentiality and Non-Competition. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

 

- 20 -

 

 

3. Covenants of the Company. The Company covenants and agrees as follows:

 

3.1 Amendments to Registration Statement. The Company shall deliver to the
Placement Agents, prior to filing, any amendment or supplement to the
Registration Statement, Preliminary Prospectus, Disclosure Package or Prospectus
proposed to be filed after the Effective Date and not file any such amendment or
supplement to which the Placement Agents shall reasonably object in writing.

 

3.2 Federal Securities Laws.

 

3.2.1 Compliance. The Company, subject to Section 3.2.2, shall comply with the
requirements of Rule 424(b) and Rule 430B of the Securities Act Regulations, and
will notify the Placement Agents promptly, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement or any
amendment or supplement to any Preliminary Prospectus, the Disclosure Package or
the Prospectus shall have been filed and when any post-effective amendment to
the Registration Statement shall become effective; (ii) of the receipt of any
comments from the Commission; (iii) of any request by the Commission for any
amendment to the Registration Statement or any amendment or supplement to any
Preliminary Prospectus, the Disclosure Package or the Prospectus or for
additional information; (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment or of any order preventing or suspending the use of any Preliminary
Prospectus, the Disclosure Package or the Prospectus, or of the suspension of
the qualification of the Shares for offering or sale in any jurisdiction, or of
the initiation or threatening of any proceedings for any of such purposes or of
any examination pursuant to Section 8(d) or 8(e) of the Securities Act
concerning the Registration Statement; and (v) if the Company becomes the
subject of a proceeding under Section 8A of the Securities Act in connection
with the Offering of the Shares. The Company shall effect all filings required
under Rule 424(b) of the Securities Act Regulations, in the manner and within
the time period required by Rule 424(b) (without reliance on Rule 424(b)(8)),
and shall take such steps as it deems necessary to ascertain promptly whether
the form of prospectus transmitted for filing under Rule 424(b) was received for
filing by the Commission and, in the event that it was not, it will promptly
file such prospectus. The Company shall use its best efforts to prevent the
issuance of any stop order, prevention or suspension and, if any such order is
issued, to obtain the lifting thereof at the earliest possible moment.

 

3.2.2 Continued Compliance. The Company shall comply with the Securities Act,
the Securities Act Regulations, the Exchange Act and the Exchange Act
Regulations so as to permit the completion of the distribution of the Shares as
contemplated in this Agreement and in the Registration Statement, the Disclosure
Package and the Prospectus. If at any time when a prospectus relating to the
Shares is (or, but for the exception afforded by Rule 172 of the Securities Act
Regulations (“Rule 172”), would be) required by the Securities Act to be
delivered in connection with sales of the Shares, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Placement Agents or for the Company, to (i) amend the
Registration Statement in order that the Registration Statement will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) amend or supplement the Disclosure Package or the Prospectus in order that
the Disclosure Package or the Prospectus, as the case may be, will not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a purchaser or (iii)
amend the Registration Statement or amend or supplement the Disclosure Package
or the Prospectus, as the case may be, in order to comply with the requirements
of the Securities Act or the Securities Act Regulations, the Company will
promptly (A) give the Placement Agents notice of such event; (B) prepare any
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the Disclosure Package or the
Prospectus comply with such requirements and, a reasonable amount of time prior
to any proposed filing or use, furnish the Placement Agents with copies of any
such amendment or supplement and (C) file with the Commission any such amendment
or supplement; provided, however, that the Company shall not file or use any
such amendment or supplement to which the Placement Agents or counsel for the
Placement Agents shall reasonably object. The Company will furnish to the
Placement Agents such number of copies of such amendment or supplement as the
Placement Agents may reasonably request. The Company has given the Placement
Agents notice of any filings made pursuant to the Exchange Act or the Exchange
Act Regulations within 48 hours prior to the Applicable Time. The Company shall
give the Placement Agents notice of its intention to make any such filing from
the Applicable Time until the Closing Date and will furnish the Placement Agents
with copies of the related document(s) a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Placement Agents or counsel for the Placement Agents shall
reasonably object.

 

- 21 -

 

 

3.2.3 Exchange Act Registration. For a period of three (3) years after the date
of this Agreement, the Company shall use its best efforts to maintain the
registration of the shares of Common Stock under the Exchange Act. The Company
shall not deregister the shares of Common Stock under the Exchange Act without
the prior written consent of the Placement Agents.

 

3.2.4 Free Writing Prospectuses. The Company agrees that, unless it obtains the
prior written consent of the Placement Agents, it shall not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
or that would otherwise constitute a “free writing prospectus,” or a portion
thereof, required to be filed by the Company with the Commission or retained by
the Company under Rule 433; provided, however, that the Placement Agents shall
be deemed to have consented to each Issuer General Use Free Writing Prospectus
hereto and any “road show that is a written communication” within the meaning of
Rule 433(d)(8)(i) that has been reviewed by the Placement Agents. The Company
represents that it has treated or agrees that it will treat each such free
writing prospectus consented to, or deemed consented to, by the Placement Agents
as an “issuer free writing prospectus,” as defined in Rule 433, and that it has
complied and will comply with the applicable requirements of Rule 433 with
respect thereto, including timely filing with the Commission where required,
legending and record keeping. If at any time following issuance of an Issuer
Free Writing Prospectus there occurred or occurs an event or development as a
result of which such Issuer Free Writing Prospectus conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at that subsequent time, not misleading, the
Company will promptly notify the Placement Agents and will promptly amend or
supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission.

 

3.3 Delivery to the Placement Agents of Registration Statements. The Company has
delivered or made available or shall deliver or make available to the Placement
Agents and counsel for the Placement Agents, without charge, signed copies of
the Registration Statement as originally filed and each amendment thereto
(including exhibits filed therewith or incorporated by reference therein and
documents incorporated or deemed to be incorporated by reference therein) and
signed copies of all consents and certificates of experts, and will also deliver
to the Placement Agents, without charge, a conformed copy of the Registration
Statement as originally filed and each amendment thereto (without exhibits) for
each of the Placement Agents. The copies of the Registration Statement and each
amendment thereto furnished to the Placement Agents will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

- 22 -

 

 

3.4 Delivery to the Placement Agents of Prospectuses. The Company has delivered
or made available or will deliver or make available to the Placement Agents,
without charge, as many copies of each Preliminary Prospectus as Placement Agent
reasonably requested, and the Company hereby consents to the use of such copies
for purposes permitted by the Securities Act. The Company will furnish to the
Placement Agents, without charge, during the period when a prospectus relating
to the Shares is (or, but for the exception afforded by Rule 172, would be)
required to be delivered under the Securities Act, such number of copies of the
Prospectus (as amended or supplemented) as Placement Agent may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
Placement Agent will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

3.5 Events Requiring Notice to the Placement Agents. The Company shall use its
best efforts to cause the Registration Statement to remain effective with a
current prospectus for at least nine (9) months after the Applicable Time, and
shall notify the Placement Agents immediately and confirm the notice in writing:
(i) of the issuance by the Commission of any stop order or of the initiation, or
the threatening, of any proceeding for that purpose; (ii) of the issuance by any
state securities commission of any proceedings for the suspension of the
qualification of the Shares for offering or sale in any jurisdiction or of the
initiation, or the threatening, of any proceeding for that purpose; (iii) of the
mailing and delivery to the Commission for filing of any amendment or supplement
to the Registration Statement or Prospectus; (iv) of the receipt of any comments
or request for any additional information from the Commission; and (v) of the
happening of any event during the period described in this Section 3.5 that, in
the judgment of the Company, makes any statement of a material fact made in the
Registration Statement, the Disclosure Package or the Prospectus untrue or that
requires the making of any changes in (a) the Registration Statement in order to
make the statements therein not misleading, or (b) in the Disclosure Package or
the Prospectus in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Commission or
any state securities commission shall enter a stop order or suspend such
qualification at any time, the Company shall make every reasonable effort to
obtain promptly the lifting of such order.

 

3.6 Review of Financial Statements. For a period of five (5) years after the
date of this Agreement, the Company, at its expense, shall cause its regularly
engaged independent registered public accounting firm to review (but not audit)
the Company’s financial statements for each of the three fiscal quarters
immediately preceding the announcement of any quarterly financial information.

 

3.7 Listing. The Company shall use its best efforts to maintain the listing of
the shares of Common Stock (including the Shares) on the Exchange for at least
three years from the date of this Agreement.

 

3.8 Financial Public Relations Firm. The Company has retained a financial public
relations firm reasonably acceptable to the Placement Agents and the Company and
shall retain such firm or another firm reasonably acceptable to the Placement
Agents for a period of not less than two (2) years after the Effective Date.

 

3.9 Reports to the Placement Agents.

 

3.9.1 Periodic Reports, etc. For a period of three (3) years after the date of
this Agreement, the Company shall furnish or make available to the Placement
Agents copies of such financial statements and other periodic and special
reports as the Company from time to time furnishes generally to holders of any
class of its securities and also promptly furnish to the Placement Agents: (i) a
copy of each periodic report the Company shall be required to file with the
Commission under the Exchange Act and the Exchange Act Regulations; (ii) a copy
of every material press release and every material news item and article with
respect to the Company or its affairs which was released by the Company; (iii) a
copy of each Form 8-K prepared and filed by the Company; (iv) five copies of
each registration statement filed by the Company under the Securities Act; (v) a
copy of each report or other communication furnished to stockholders and (vi)
such additional documents and information with respect to the Company and the
affairs of any future subsidiaries of the Company as the Placement Agents may
from time to time reasonably request; provided, however, the Placement Agents
shall sign, if requested by the Company, a Regulation FD compliant
confidentiality agreement which is reasonably acceptable to the Placement Agents
and Placement Agent Counsel in connection with the Placement Agents’ receipt of
such information. Documents filed with the Commission pursuant to its EDGAR
system shall be deemed to have been delivered to the Placement Agents pursuant
to this Section 3.9.1.

 

- 23 -

 

 

3.9.2 Transfer Agent; Transfer Sheets. For a period of three (3) years after the
date of this Agreement, the Company shall retain a transfer agent and registrar
acceptable to the Placement Agents (the “Transfer Agent”) and shall furnish to
the Placement Agents at the Company’s sole cost and expense such transfer sheets
of the Company’s securities as the Placement Agents may reasonably request,
including the daily and monthly consolidated transfer sheets of the Transfer
Agent. Nevada Agency & Transfer Company is acceptable to the Placement Agents to
act as Transfer Agent for the shares of Common Stock.

 

3.9.3 Trading Reports. During such time as the Shares are listed on the
Exchange, the Company shall provide to the Placement Agents, at the Company’s
expense, such reports published by Exchange relating to price trading of the
Shares, as the Placement Agents shall reasonably request.

 

3.10 Payment of Expenses. The Company hereby agrees to pay on the Closing Date
all expenses incident to the performance of the obligations of the Company under
this Agreement, including, but not limited to: (i) all filing fees and
communication expenses relating to the registration of the shares to be sold in
the offering with the Commission; (ii) all filing fees and expenses associated
with the review of the offering by FINRA; (iii) all fees and expenses relating
to the listing of such shares on the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the NYSE or the NYSE American and on
such other stock exchanges as the Company and the Placement Agents together
determine, including any fees charged by The Depository Trust Company (DTC) for
new securities; (iv) all fees, expenses and disbursements relating to the
registration or qualification of such shares under the “blue sky” securities
laws of such states and other jurisdictions as the Placement Agents may
reasonably designate; (v) all fees, expenses and disbursements relating to the
registration, qualification or exemption of such shares under the securities
laws of such foreign jurisdictions as the Placement Agents may reasonably
designate; (vi) the costs of all mailing and printing of the offering documents;
(vii) the costs of preparing, printing and delivering certificates representing
the shares; (viii) fees and expenses of the transfer agent for the shares; (ix)
stock transfer and/or stamp taxes, if any, payable upon the transfer of
securities from the Company to the Placement Agents for the account of the
investors; (x) all fees, expenses and disbursements relating to background
checks of the Company’s officers, directors and entities (xi) the costs
associated with bound volumes of the public offering materials as well as
commemorative mementos and lucite tombstones, each of which the Company or its
designee will provide within a reasonable time after the closing in such
quantities as the Placement Agents may reasonably request (xii) the fees and
expenses of the Company’s accountants; (xiii) the fees and expenses of the
Company’s legal counsel and other agents and representatives; (xiv) the fees and
expenses of the Placement Agents’ legal counsel; (xv) the cost associated with
the use of Ipreo’s book building, prospectus tracking and compliance software
for the offering; (xvi) data services and communications expenses; (xvii)
clearing and delivery expenses; and (xviii) the Placement Agents’ actual
accountable “road show” expenses for the offering. The reimbursement amount
payable by the Company to the Placement Agents shall not be more than an
aggregate of $75,000 and shall be payable from the proceeds of the offering.

 

3.11 Application of Net Proceeds. The Company shall apply the net proceeds from
the Offering received by it in a manner consistent with the application thereof
described under the caption “Use of Proceeds” in the Registration Statement, the
Disclosure Package and the Prospectus.

 

- 24 -

 

 

3.12 Delivery of Earnings Statements to Security Holders. The Company shall make
generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth (15th) full calendar month following
the date of this Agreement, an earnings statement (which need not be certified
by independent registered public accounting firm unless required by the
Securities Act or the Securities Act Regulations, but which shall satisfy the
provisions of Rule 158(a) under Section 11(a) of the Securities Act) covering a
period of at least twelve (12) consecutive months beginning after the date of
this Agreement.

 

3.13 Stabilization. Neither the Company nor, to its knowledge, any of its
employees, directors or shareholders (without the consent of the Placement
Agents) has taken or shall take, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result
in, under Regulation M of the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

3.14 Internal Controls. The Company shall maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary in order to permit
preparation of financial statements in accordance with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.15 Accountants. As of the date of this Agreement, the Company shall continue
to retain a nationally recognized independent registered public accounting firm
for a period of at least three (3) years after the date of this Agreement. The
Placement Agents acknowledges that Mayer Hoffman McCann P.C. is acceptable to
the Placement Agents.

 

3.16 FINRA. The Company shall advise the Placement Agents (who shall make an
appropriate filing with FINRA) if it is or becomes aware that (i) any officer or
director of the Company, (ii) any beneficial owner of 5% or more of any class of
the Company’s securities or (iii) any beneficial owner of the Company’s
unregistered equity securities which were acquired during the 180 days
immediately preceding the filing of the Registration Statement is or becomes an
affiliate or associated person of a FINRA member participating in the Offering
(as determined in accordance with the rules and regulations of FINRA).

 

3.17 No Fiduciary Duties. The Company acknowledges and agrees that the Placement
Agents’ responsibility to the Company is solely contractual in nature and that
none of the Placement Agents or their affiliates or any selling agent shall be
deemed to be acting in a fiduciary capacity, or otherwise owes any fiduciary
duty to the Company or any of its affiliates in connection with the Offering and
the other transactions contemplated by this Agreement.

 

3.18 Reserved.

 

3.19 Company Lock-Up Agreements. The Company, on behalf of itself and any
successor entity, agrees that, without the prior written consent of the
Placement Agents, it will not for a period of thirty (30) days after the date of
this Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; (ii) file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; or (iii)
complete any offering of debt securities of the Company, other than entering
into a line of credit with a traditional bank or (iv) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of capital stock of the Company, whether any
such transaction described in clause (i), (ii), (iii) or (iv) above is to be
settled by delivery of shares of capital stock of the Company or such other
securities, in cash or otherwise.

 

- 25 -

 

 

The restrictions contained in this Section 3.19 shall not apply to (i) the
shares of Common Stock to be sold hereunder, (ii) the issuance by the Company of
shares of Common Stock upon the exercise of a stock option or warrant or the
conversion of a security outstanding on the date hereof, which is disclosed in
the Registration Statement, Disclosure Package and Prospectus, provided that
such options, warrants, and securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities or to
extend the term of such securities, (iii) the issuance by the Company of stock
options, shares of capital stock of the Company or other awards under any equity
compensation plan of the Company and (iv) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, provided that in each of (ii), (iii) and (iv) above,
the underlying shares shall be restricted from sale during the entire Lock-Up
Period.

 

3.20 Release of D&O Lock-up Period. If the Placement Agents, in their sole
discretion, agree to release or waive the restrictions set forth in the Lock-Up
Agreements described in Section 2.27 hereof for an officer or director of the
Company and provide the Company with notice of the impending release or waiver
at least three (3) Business Days before the effective date of the release or
waiver, the Company agrees to announce the impending release or waiver by a
press release substantially in the form of Exhibit B hereto through a major news
service at least two (2) Business Days before the effective date of the release
or waiver.

 

3.21 Blue Sky Qualifications. The Company shall use its best efforts, in
cooperation with the Placement Agents, if necessary, to qualify the Shares for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Placement Agents may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Shares; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

3.22 Reporting Requirements. The Company, during the period when a prospectus
relating to the Shares is (or, but for the exception afforded by Rule 172, would
be) required to be delivered under the Securities Act, will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and Exchange Act Regulations.
Additionally, the Company shall report the use of proceeds from the issuance of
the Shares as may be required under Rule 463 under the Securities Act
Regulations.

 

3.23 Press Releases. Prior to the Closing Date, the Company shall not issue any
press release or other communication directly or indirectly or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or earnings, business affairs or business prospects (except for routine oral
marketing communications in the ordinary course of business and consistent with
the past practices of the Company and of which the Placement Agents are
notified), without the prior written consent of the Placement Agents, which
consent shall not be unreasonably withheld, unless in the judgment of the
Company and its counsel, and after notification to the Placement Agents, such
press release or communication is required by law.

 

- 26 -

 

 

3.24 Sarbanes-Oxley. Except as disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, the Company shall at all times comply
with all applicable provisions of the Sarbanes-Oxley Act in effect from time to
time.

 

4. Conditions of Placement Agents’ Obligations. The obligations of the Buyers to
purchase and pay for the Shares, as provided in the Securities Purchase
Agreement, and the obligations of the Placement Agents to arrange for the
aggregate purchase amount to be paid to the Company, shall be subject to (i) the
continuing accuracy of the representations and warranties of the Company as of
the date hereof and as of each of the Closing Date; (ii) the accuracy of the
statements of officers of the Company made pursuant to the provisions hereof;
(iii) the performance by the Company of its obligations hereunder; and (iv) the
following conditions:

 

4.1 Regulatory Matters.

 

4.1.1 Commission Actions; Required Filings. At the Closing Date, no stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto shall have been issued under the Securities Act, no order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
shall have been issued and no proceedings for any of those purposes shall have
been instituted or are pending or, to the Company’s knowledge, contemplated by
the Commission. The Company has complied with each request (if any) from the
Commission for additional information. A prospectus containing the Rule 430B
Information shall have been filed with the Commission in the manner and within
the time frame required by Rule 424(b) under the Securities Act Regulations
(without reliance on Rule 424(b)(8)) or a post-effective amendment providing
such information shall have been filed with, and declared effective by, the
Commission in accordance with the requirements of Rule 430B under the Securities
Act Regulations.

 

4.1.2 FINRA Clearance. On or before the date of this Agreement, the Placement
Agents shall have received clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agents as described in the Registration
Statement.

 

4.1.3 Exchange Stock Market Clearance. On the Closing Date, the Company’s shares
of Common Stock, including the Shares, shall have been approved for listing on
the Exchange, subject only to official notice of issuance.

 

4.2 Company Counsel Matters.

 

4.2.1 Closing Date Opinion of Counsel. On the Closing Date, the Placement Agents
shall have received the opinion of Alston & Bird LLP, counsel to the Company,
and a written statement providing certain “10b-5” negative assurances, dated the
Closing Date and addressed to the Placement Agents and each Other Investor not
party to the Securities Purchase Agreement, substantially in the form of Exhibit
C attached hereto.

 

4.2.2 Reliance. In rendering such opinion, such counsel may rely: (i) as to
matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Placement Agents) of other counsel reasonably acceptable to the Placement
Agents, familiar with the applicable laws; and (ii) as to matters of fact, to
the extent they deem proper, on certificates or other written statements of
officers of the Company and officers of departments of various jurisdictions
having custody of documents respecting the corporate existence or good standing
of the Company; provided that copies of any such statements or certificates
shall be delivered to Placement Agents’ counsel if requested.

 

- 27 -

 

 

4.3 Comfort Letters.

 

4.3.1 Cold Comfort Letter. At the time this Agreement is executed you shall have
received cold comfort letters from the Auditors containing statements and
information of the type customarily included in accountants’ comfort letters
with respect to the financial statements and certain financial information
contained or incorporated or deemed incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, addressed to
the Placement Agents and in form and substance satisfactory in all respects to
you and to the Auditors, dated as of the date of this Agreement.

 

4.3.2 Bring-down Comfort Letter. At the Closing Date the Placement Agents shall
have received from the Auditors a letter, dated as of the Closing Date to the
effect that the Auditors reaffirm the statements made in their letters furnished
pursuant to Section 4.3.1, except that the specified date referred to shall be a
date not more than three (3) business days prior to the Closing Date, as
applicable.

 

4.4 Officers’ Certificates.

 

4.4.1 Officer’s Certificate. The Company shall have furnished to the Placement
Agents and each Other Investor not party to the Securities Purchase Agreement a
certificate, dated the Closing Date, of its Chief Executive Officer stating that
(i) such officer has carefully examined the Registration Statement, the
Disclosure Package, any Issuer Free Writing Prospectus and the Prospectus and,
in his opinion, the Registration Statement and each amendment thereto, as of the
Applicable Time and as of the Closing Date did not include any untrue statement
of a material fact and did not omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Disclosure Package, as of the Applicable Time and as of the Closing Date,
any Issuer Free Writing Prospectus as of its date and as of the Closing Date,
and the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the effective date of the
Registration Statement, no event has occurred which should have been, and was
not, set forth in a supplement or amendment to the Registration Statement, the
Disclosure Package or the Prospectus, (iii) to the best of his knowledge after
reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct and the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and (iv) there
has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company, except as set forth in
the Prospectus.

 

4.4.2 Secretary’s Certificate. At the Closing Date, the Placement Agents shall
have received a certificate of the Company signed by the Secretary of the
Company, dated the Closing Date certifying: (i) that each of the Charter and
Bylaws is true and complete, has not been modified and is in full force and
effect; (ii) that the resolutions of the Board relating to the Offering are in
full force and effect and have not been modified; (iii) as to the accuracy and
completeness of all correspondence between the Company or its counsel and the
Commission; and (iv) as to the incumbency of the officers of the Company. The
documents referred to in such certificate shall be attached to such certificate.

 

- 28 -

 

 

4.5 No Material Changes. Prior to and on the Closing Date: (i) there shall have
been no material adverse change or development involving a prospective material
adverse change in the condition or prospects or the business activities,
financial or otherwise, of the Company from the latest dates as of which such
condition is set forth in the Registration Statement and no change in the
capital stock or debt of the Company, the Disclosure Package and the Prospectus;
(ii) no action, suit or proceeding, at law or in equity, shall have been pending
or threatened against the Company or any Insider before or by any court or
federal or state commission, board or other administrative agency wherein an
unfavorable decision, ruling or finding may materially adversely affect the
business, operations, prospects or financial condition or income of the Company,
except as set forth in the Registration Statement, the Disclosure Package and
the Prospectus; (iii) no stop order shall have been issued under the Securities
Act and no proceedings therefor shall have been initiated or threatened by the
Commission; (iv) no action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
Governmental Entity which would prevent the issuance or sale of the Shares or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company; (v) no injunction, restraining order
or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Shares or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company and (vi) the
Registration Statement, the Disclosure Package and the Prospectus and any
amendments or supplements thereto shall contain all material statements which
are required to be stated therein in accordance with the Securities Act and the
Securities Act Regulations and shall conform in all material respects to the
requirements of the Securities Act and the Securities Act Regulations, and
neither the Registration Statement, the Disclosure Package, the Prospectus nor
any amendment or supplement thereto shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

4.6 Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of each of this Agreement, the
Shares, the Registration Statement, the Disclosure Package and the Prospectus
and all other legal matters relating to this Agreement and the transactions
contemplated hereby and thereby shall be reasonably satisfactory in all material
respects to counsel for the Placement Agents, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

4.7 Delivery of Agreements.

 

4.7.1 Lock-Up Agreements. On or before the date of this Agreement, the Company
shall have delivered to the Placement Agents executed copies of the Lock-Up
Agreements from each of the persons listed in Schedule 3 hereto.

 

4.8 Additional Documents. At the Closing Date, Placement Agent Counsel shall
have been furnished with such documents and opinions as they may require for the
purpose of enabling Placement Agent Counsel to deliver an opinion to the
Placement Agents, or in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Shares as herein contemplated shall be satisfactory
in form and substance to the Placement Agents and Placement Agent Counsel.

 

- 29 -

 

 

5. Indemnification.

 

5.1 Indemnification of the Placement Agents. In consideration of the Placement
Agents’ execution and delivery of, and the performance of their respective
obligations under, this Agreement, and in addition to all of the Company’s other
obligations under the Offering Documents, the Company shall defend, indemnify
and hold harmless each Placement Agent, each of their respective Affiliates,
each Person, if any, who controls either Placement Agent or any of their
respective Affiliates within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, and each of their directors, officers, partners, members,
shareholders, direct or indirect investors, employees, representatives and
agents (including, without limitation, those attorneys, sub-placement agents and
other agents retained by the Placement Agents or any such other Person in
connection with the transactions contemplated by this Agreement and the other
Offering Documents) (collectively, the “Placement Agent Indemnified Parties,”
and each a “Placement Agent Indemnified Party”), from and against any and all
claims, actions, causes of action, suits, proceedings (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief), including, without limitation, any and
all derivative actions brought on behalf of the Company or any Subsidiary, and
any and all civil, criminal or regulatory investigations, whether formal or
informal, to which any Placement Agent Indemnified Party may become subject
(irrespective of whether any such Placement Agent Indemnified Party is a party,
threatened to be made a party, or a witness to the claim, action, cause of
action, suit, proceeding or investigation for which indemnification hereunder is
sought), and all damages, losses, liabilities and expenses (including the
reasonable fees and expenses of counsel) incurred by any Placement Agent
Indemnified Party (including, without limitation, in settlement of any claim,
action, cause of action, suit, proceeding or investigation), in each case as
incurred (collectively, a “Claim”), as a result of, or arising out of, or
relating to (i) any misrepresentation, inaccuracy or breach of any
representation or warranty made by the Company or any Subsidiary in this
Agreement or in the Registration Statement, the Disclosure Package, any Issuer
Free Writing Prospectus and the Prospectus, (ii) any breach of any covenant,
agreement or obligation of the Company or any Subsidiary contained in this
Agreement or in the Registration Statement, the Disclosure Package, any Issuer
Free Writing Prospectus and the Prospectus, (iii) the execution, delivery,
performance or enforcement of this Agreement or the Registration Statement, the
Disclosure Package, any Issuer Free Writing Prospectus and the Prospectus, (iv)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (v) any untrue
statement or alleged untrue statement of a material fact contained in any the
Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus and the Prospectus, or any amendment thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vi) the status of such Placement
Agent Indemnified Party as a holder of any equity or debt securities of the
Company or any of its subsidiaries, including, without limitation, any of the
Securities or the Placement Agents Securities, or as a party (or agent or
attorney of such party) to this Agreement, (vii) any act or failure to act or
any alleged act or failure to act by any Placement Agent Indemnified Party in
connection with, or relating in any manner to, the Securities, the Offering or
any of the transactions contemplated by this Agreement, provided that the
Company shall not be liable under this clause (vii) to the extent that a court
of competent jurisdiction shall have determined by a final, non-appealable
judgment that such claim, action, cause of action, suit, proceeding,
investigation, damage, loss, liability or expense resulted exclusively from the
bad faith or willful misconduct of such Placement Agent Indemnified Party; and
to reimburse such Placement Agent Indemnified Party for any and all expenses
(including the reasonable fees and disbursements of counsel chosen by such
Placement Agent Indemnified Party) as such expenses are incurred by such
Placement Agent Indemnified Party in connection with investigating, defending,
settling, compromising or paying any such claim, action, cause of action, suit,
proceeding, investigation, damage, loss, liability or expense. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

- 30 -

 

 

5.2 Notifications and Other Indemnification Procedures. Promptly after receipt
by a Placement Agent Indemnified Party under this Section 5 of notice of the
commencement of any action, such Placement Agent Indemnified Party will, if a
claim in respect thereof is to be made against the Company under this Section 5,
notify the Company in writing of the commencement thereof, but the omission so
to notify the Company will not relieve it from any liability, which it may have
to any Placement Agent Indemnified Party for contribution to the extent it is
not prejudiced as a proximate result of such failure. In case any such action is
brought against any Placement Agent Indemnified Party and the such Placement
Agent Indemnified Party seeks or intends to seek indemnity from the Company, the
Company will be entitled to participate in, and, by written notice delivered to
such Placement Agent Indemnified Party promptly after receiving the aforesaid
notice from such Placement Agent Indemnified Party, to assume the defense
thereof with counsel reasonably satisfactory to such Placement Agent Indemnified
Party; provided, however, if the defendants in any such action include both the
Placement Agents Indemnified Party and the Company, and the Placement Agents
Indemnified Party shall have reasonably concluded that a conflict may arise
between the positions of the Company and the Placement Agents Indemnified Party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other Placement Agent Indemnified Parties which are
different from or additional to those available to the Company, such Placement
Agent Indemnified Party or Placement Agent Indemnified Parties shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Placement Agent
Indemnified Party or Placement Agent Indemnified Parties. Upon receipt of notice
from the Company to the Placement Agents Indemnified Party of the Company’s
election so to assume the defense of such action and approval by such Placement
Agent Indemnified Party of counsel, the Company will not be liable to such
Placement Agent Indemnified Party under this Section 8 for any legal or other
expenses subsequently incurred by such Placement Agent Indemnified Party in
connection with the defense thereof unless: (i) the Placement Agents Indemnified
Party shall have employed separate counsel in accordance with the proviso to the
next preceding sentence (it being understood, however, that the Company shall
not be liable for the expenses of more than one separate counsel (together with
local counsel), approved by the Company), representing the Placement Agents
Indemnified Parties who are parties to such action); (ii) the Company shall not
have employed counsel satisfactory to the Placement Agents Indemnified Party to
represent the Placement Agents Indemnified Party within a reasonable time after
notice of commencement of the action; or (iii) the Company has authorized the
employment of counsel for the Placement Agents Indemnified Party at the expense
of the Company, in each of which cases the fees and expenses of counsel shall be
at the expense of the Company.

 

5.3 Settlements. The Company shall not be liable under this Section 5 for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably conditioned, withheld or delayed, but if settled with
such consent or if there be a final judgment for the plaintiff, the Company
agrees to indemnify the applicable Placement Agent Indemnified Party or
Placement Agent Indemnified Parties against any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense by reason of
such settlement or judgment. The Company shall not, without the prior written
consent of the Placement Agents Indemnified Party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any Placement Agent Indemnified
Party is or could have been a party and indemnity was or could have been sought
hereunder by such Placement Agent Indemnified Party, unless such settlement,
compromise or consent includes: (i) an unconditional release of such Placement
Agent Indemnified Party from all liability on claims that are the subject matter
of such action, suit or proceeding; and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
Placement Agent Indemnified Party.

 

- 31 -

 

 

5.4 Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless a Placement Agent Indemnified
Party under Section 5(a) above in respect of any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense, then the
Company shall contribute to the aggregate amount paid or payable by such
Placement Agent Indemnified Party in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and such
Placement Agent Indemnified Party, on the other, from the Offering. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law then the Company shall contribute to such amount paid or
payable by such Placement Agent Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company, on the one hand, and such Placement Agent Indemnified
Party, on the other, in connection with the actions or omissions which resulted
in such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission.

 

The Company and Placement Agents agree that it would not be just and equitable
if contributions pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 5(d). The amount
paid or payable by a Placement Agent Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to above in this Section 5(d) shall be deemed to include any
legal or other expenses reasonably incurred by such Placement Agent Indemnified
Party in connection with investigating or defending any such claim, action,
cause of action, suit, proceeding or investigation. Notwithstanding the
provisions of this subsection (d): (i) the Placement Agents shall not be
required to contribute any amount in excess of the amount of the Cash Fee
actually received by Placement Agent pursuant to this Agreement; and (ii) no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

5.5 Timing of Any Payments of Indemnification. Any losses, claims, damages,
liabilities or expenses for which a Placement Agent Indemnified Party is
entitled to indemnification or contribution under this Section 5 shall be paid
by the Company to the Placement Agents Indemnified Party as such losses, claims,
damages, liabilities or expenses are incurred, but in all cases, no later than
fifteen (15) days of invoice to the Company.

 

5.6 Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 5, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 5 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Disclosure Package.

 

6. Miscellaneous.

 

6.1 Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed (registered or
certified mail, return receipt requested), personally delivered or sent by
e-mail or facsimile transmission and confirmed and shall be deemed given when so
delivered, e-mailed or faxed and confirmed or if mailed, two (2) days after such
mailing.

 

If to the Placement Agents:

 

ThinkEquity, a division of Fordham Financial Management, Inc.
17 State Street, 22nd Floor
New York, New York 10004
Attention: Mr. Eric Lord, Head of Investment Banking
Fax No.: (212) 349-2550

E-mail: el@think-equity.com

 

- 32 -

 

 

Torreya Capital, LLC

555 Madison Avenue, Suite 1201

New York • NY 10022

Attention: Mr. Tim Opler, Ph.D.

E-mail: tim.opler@torreya.com

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq.

Fax No.: (212) 504-3013

 

If to the Company:

 

OncoSec Medical Incorporated

24 North Main Street

Pennington, NJ 08534

Telephone: (855) 662-6732

Facsimile:

Attention: Chief Executive Officer

E-Mail: doconnor@oncosec.com

 

With a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue

New York, NY 10016
Attention: Matthew Mamak, Esq.

Fax No: (212) 922-3952

 

6.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

6.3 Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.

 

6.4 Entire Agreement. This Agreement (together with the other agreements and
documents being delivered pursuant to or in connection with this Agreement)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof. Notwithstanding anything to the contrary set forth herein, it is
understood and agreed by the parties hereto that all other terms and conditions
of that certain engagement letter between the Company and ThinkEquity, a
division of Fordham Financial Management, Inc. and Torreya Partners, LLC, dated
August 15, 2020, shall remain in full force and effect.

 

- 33 -

 

 

6.5 Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Placement Agents, the Company and the controlling
persons, directors and officers referred to in Section 5 hereof, and their
respective successors, legal representatives, heirs and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provisions
herein contained.

 

6.6 Governing Law; Consent to Jurisdiction; Trial by Jury. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without giving effect to conflict of laws principles thereof.
The Company hereby agrees that any action, proceeding or claim against it
arising out of, or relating in any way to this Agreement shall be brought and
enforced in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive. The Company
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 9.1 hereof. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim. The Company agrees that the prevailing party(ies) in any
such action shall be entitled to recover from the other party(ies) all of its
reasonable attorneys’ fees and expenses relating to such action or proceeding
and/or incurred in connection with the preparation therefor. The Company (on its
behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates) and each of the Placement Agents hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.

 

6.8 Waiver, etc. The failure of any of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way effect the validity of this
Agreement or any provision hereof or the right of any of the parties hereto to
thereafter enforce each and every provision of this Agreement. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.

 

[Signature Page Follows]

 

- 34 -

 

 

If the foregoing correctly sets forth the understanding between the Placement
Agents and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.

 

  Very truly yours,       ONCOSEC MEDICAL INCORPORATED         By: /s/ Dan
O’Connor   Name: Dan O’Connor   Title: Chief Executive Officer

 

Confirmed as of the date first written above mentioned

 

THINKEQUITY

 

A Division of Fordham Financial Management, Inc.

 

By: /s/ Eric Lord   Name: Eric Lord   Title: Head of Investment Banking        
TORREYA CAPITAL, LLC         By: /s/ Tim Opler   Name: Tim Opler   Title:
Principal  

 

[Signature Page to Placement Agency Agreement]

 

 

 